        Case 20-35562 Document 1011 Filed in TXSB on 03/29/21 Page 1 of 3




                             UNITED STATES BANKRUTPCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                 §
                                                           §                     CHAPTER 11
    GULFPORT ENERGY CORPORATION,                           §
    et al.,1                                               §             CASE NO. 20-35562 (DRJ)
                                                           §
           DEBTORS.                                        §                (Jointly Administered)

STEPHENSON RESOURCES LLC’S LIMITED OBJECTION TO CONFIRMATION OF
   JOINT CHAPTER 11 PLAN OF REORGANIZATION OF GULFPORT ENERGY
            CORPORATION AND ITS DEBOTOR SUBSIDIARIES

        Stephenson Resources LLC, as successor in interest to the Robert L. Stephenson Living

Trust and Norma E. Stephenson Living Trust (collectively “Stephenson”), files this limited

objection to confirmation of the Joint Chapter 11 Plan of Reorganization of Gulfport Energy

Corporation and its Debtor Subsidiaries (the “Plan”) [Docket No. 816], and in support states as

follows:

                         I. LIMITED OBJECTION TO CONFIRMATION

        1.       Prior to the deadline to object to confirmation of the Plan, Stephenson raised

informal confirmation objections with the Debtors, including that the Plan does not satisfy the

requirements Section 1129(a)(1) because it does not comply with the assumption and cure

provisions of Section 365(b). The Debtors and Stephenson have reached an agreement for the

inclusion of certain language in the confirmation order that resolves Stephenson’s confirmation

objections. Provided that the agreed upon language is included in the confirmation order,



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtors’ federal tax identification
number are: Gulfport Energy Corporation (1290); Gator Marine, Inc. (1710); Gator Marine Ivanhoe, Inc. (4897);
Grizzly Holdings, Inc. (9108); Gulfport Appalachia, LLC (N/A); Gulfport MidCon, LLC (N/A); Gulfport Midstream
Holdings, LLC (N/A); Jaguar Resources LLC (N/A); Mule Sky LLC (6808); Puma Resources, Inc. (6507); and
Westhawk Minerals LLC (N/A). The location of Debtors’ service address is 3001 Quail Springs Parkway, Oklahoma
City, Oklahoma 73134.
______________________________________________________________________________
Stephenson Resources LLC’s Limited Objection to Confirmation             Page 1
       Case 20-35562 Document 1011 Filed in TXSB on 03/29/21 Page 2 of 3




Stephenson does not object to confirmation of the Plan. Stephenson makes this filing solely to

preserve its objections pending the Debtors’ inclusion of the agreed upon language in the final

confirmation order. Stephenson reserves its right to re-assert its confirmation objections in the

event the agreed upon language is not included in the final order.

II. OBJECTION TO PROPOSED CURE AMOUNTS AND REQUEST FOR PAYMENT

       2.      Stephenson further objects to the proposed cure amounts listed on the Debtors’

Schedule of Proposed Cure Amounts.          Stephenson’s cure objection has been preserved by

agreement with the Debtors via the inclusion of agreed upon language in the confirmation order

which fully reserves the parties’ rights to liquidate Stephenson’s cure claim at a later date. In an

abundance of caution, however, and to fully preserve its rights to dispute the cure amounts listed

on the Schedule of Proposed Cure Amounts, Stephenson hereby objects to the Debtors’ proposed

cure amounts for Stephenson contained in the Schedule of Proposed Cure Amounts.

       3.      The total amount of Stephenson’s cure claim, which represents oil and natural gas

revenue attributable to royalty and working interest owned by Stephenson, is the subject of pending

litigation and cannot now be determined because the information necessary to calculate

Stephenson’s cure claim is solely in Gulfport’s possession. Stephenson requests that the full

amount of its cure claim be determined in accordance with Section 1123(d). In accordance with

Article V.C. of the Plan, Stephenson demands full payment of all amounts it is owed on account

of its cure claim under the Plan.

                      III. OPT OUT OF THIRD-PARTY RELEASES

       4.      Stephenson hereby notifies the Debtors and all parties in interest of its election to

opt out of the third-party releases contained in the Plan.




______________________________________________________________________________
Stephenson Resources LLC’s Limited Objection to Confirmation             Page 2
           Case 20-35562 Document 1011 Filed in TXSB on 03/29/21 Page 3 of 3




Dated: March 29, 2021                       Respectfully submitted,


                                             /s/ John D. Gaither
                                            John D. Gaither
                                            Texas State Bar No. 24055516
                                            jgaither@neliganlaw.com
                                            NELIGAN LLP
                                            325 N. St. Paul, Suite 3600
                                            Dallas, Texas 75201
                                            Telephone: (214) 840-5300
                                            Facsimile: (214) 840-5301

                                            and

                                            MAHAFFEY & GORE, P.C.
                                            Zachary J. Foster
                                            zfoster@mahaffeygore.com
                                            Travis P. Brown
                                            tbrown@mahaffeygore.com
                                            300 N.E. 1st Street
                                            Oklahoma City, Oklahoma 73104-4004
                                            Telephone: (405) 694-4472
                                            Facsimile: (405) 236-1520

                                            COUNSEL FOR STEPHENSON RESOURCES, LLC,
                                            ROBERT T. STEPHENSON AND SANDRA J. BASS, CO-
                                            TRUSTEES OF THE ROBERT L. STEPHENSON
                                            LIVING TRUST AND NORMA E. STEPHENSON,
                                            TRUSTEE OF THE NORMA E. STEPHENSON LIVING
                                            TRUST


                                CERTIFCATE OF SERVICE

       The undersigned hereby certifies that on the 29th day of March 2021, a true and correct
copy of the foregoing was served via this Court’s ECF notification system.



                                             /s/ John D. Gaither
                                            John D. Gaither




______________________________________________________________________________
Stephenson Resources LLC’s Limited Objection to Confirmation             Page 3

90616v.1
